Case 9:18-cv-81276-RLR Document 91 Entered on FLSD Docket 08/23/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 9:18-CV-81276-ROSENBERG/REINHART

  UNITED STATES OF AMERICA,

              Plaintiff,

  v.

  DANIELA DADURIAN,

           Defendant.
  ______________________________/

                           STIPULATION REGARDING SETTLEMENT

          The United States and Daniela Dadurian have reached a settlement. The United States

  represents that the settlement has been approved by the necessary official at the U.S. Department

  of Justice. The material terms of the settlement are as follows: Dadurian will stipulate to a

  judgment in the full amount of the penalties, plus interest accruing under 31 U.S.C. § 3717. The

  United States will agree to mark the judgment satisfied if Dadurian pays the United States

  $1,000,000.00 within 90 days of today.

          Each party will bear its own costs. The parties agree that the settlement fully resolves all

  issues in the case.


  Dated: August 23, 2019                                Respectfully submitted,

                                                        RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney General

                                                By:     /s/ John P. Nasta, Jr.
                                                        JOHN P. NASTA, JR.
                                                        Florida Bar #1004432
                                                        VALERIE G. PREISS
                                                        Trial Attorneys, Tax Division
                                                        U.S. Department of Justice
                                                        Post Office Box 14198


                                                    1
Case 9:18-cv-81276-RLR Document 91 Entered on FLSD Docket 08/23/2019 Page 2 of 2



                                           Washington, D.C. 20044
                                           Telephone: (202) 307-6560 (Nasta)
                                           (202) 514-6475 (Preiss)
                                           Facsimile: (202) 514-9868
                                           john.nasta@usdoj.gov
                                           valerie.g.preiss@usdoj.gov

                                           Of Counsel:
                                           ARIANA FAJARDO ORSHAN
                                           United States Attorney


                                           Counsel for Defendant:
                                           MARCUS NEIMAN & RASHBAUM LLP



                                           By: /s/.Jeffrey A. Neiman
                                           JEFFREY A. NEIMAN
                                           Fla. Bar No. 544469
                                           DERICK VOLLRATH
                                           Fla. Bar No. 126740
                                           100 Southeast Third Avenue, Suite 805
                                           Ft. Lauderdale, Florida 33394
                                           Telephone: (954) 462-1200
                                           jneiman@mnrlawfirm.com
                                           dvollrath@mnrlawfirm.com




                                       2
